Citation Nr: 1809112	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 2000. This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

The Board remanded this claim for additional development in February 2015, December 2015, and May 2016. It has since been returned to the Board for further appellate consideration.


FINDING OF FACT

At its highest, the Veteran's hearing loss was level I hearing acuity in the bilateral ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.
The Board is further satisfied that there has been substantial compliance with the prior May 2016 remand directives and the Board may proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998). In the May 2016 remand, the Board requested that the RO contact the Veteran to afford him the opportunity to provide a proper authorization for the ENT clinic to release information regarding the April 2014 audiology examination, to contact the audiologist who conducted the April 2014 audiology examination, and to readjudicate the claim upon completion of these actions. The record demonstrates that the RO contacted the Veteran to provide authorization in correspondences dated September 2016, January 2017, and April 2017 and the Veteran did not respond. Furthermore, the Board notes that although the RO was instructed to contact the audiologist, it could not be done without the Veteran's authorization. Accordingly, there has been substantial compliance with the prior Board remand and the Veteran's claims may be adjudicated herein.    
Regarding the examinations provided regarding the Veteran's hearing loss, the Board finds the functional effects of hearing loss were elicited.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the July 2007 VA examination, the Veteran reported that his situation of greatest difficulty was that he could not hear how he used to at all times. The Board notes that at the October 2010 VA examination, the examiner did not note functional effects of the Veteran's hearing loss disability. However, at the August 2015 VA examination, the Veteran reported increased difficulty with speech understanding when in a classroom setting or when in the presence of background noise and reported consistent hearing aid usage. As such, the Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the record.  

Increased Rating
The Veteran is service-connected for bilateral hearing loss.  The Veteran's bilateral hearing loss has been rated under 38 C.F.R. § 4.85, DC 6100.  The Veteran is currently assigned a non-compensable rating effective May 8, 2007.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2016).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2016).  Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.


In July 2007 the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Right
15
15
15
40
65
Left
15
15
15
20
50

Speech audiometry revealed speech recognition ability of 98 percent in the bilateral ears. The puretone threshold average was 34 dB in the right ear and 25 dB in the left ear.  The Veteran reported that his situation of greatest difficulty was that he could not hear how he used to at all times. The examiner did not certify that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for other reasons. Further, the Veteran did not exhibit any exceptional patterns of hearing impairment as detailed in 38 C.F.R. § 4.86. Thus, application of Table VI is appropriate. Application of Table VI shows hearing acuity of I in the right ear and hearing acuity of I in the left ear. Application of these values to Table VII yields a noncompensable evaluation.

In October 2010, the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Right
15
15
15
35
70
Left
25
20
25
30
55

Speech audiometry revealed speech recognition ability of 96 percent in the bilateral ears. The puretone threshold average was 34 dB in the right ear and 33 dB in the left ear.  The examiner did not note functional effects of the Veteran's hearing loss disability. The examiner did not certify that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for other reasons. Further, the Veteran did not exhibit any exceptional patterns of hearing impairment as detailed in 38 C.F.R. § 4.86. Thus, application of Table VI is appropriate. Application of Table VI shows hearing acuity of I in the right ear and hearing acuity of I in the left ear. Application of these values to Table VII yields a noncompensable evaluation. 

An April 2014 audiological evaluation was conducted by a private audiologist. In the May 2016 remand, the Board requested that the Veteran provide authorization to obtain interpretation from the private audiologist of the April 2014 graph results and whether speech discrimination testing was conducted using the Maryland CNC test. The Board is unable to use this examination for rating purposes because an examination for hearing impairment for VA purposes must include a controlled speech discrimination test conducted under the Maryland CNC. The Board is not able to use this audiological evaluation for rating using only the puretone threshold averages because the results do not fall under the detailed requirements in 38 C.F.R. §§ 4.85 (c) or 4.86.

In August 2015, the Veteran had a VA audiological evaluation with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Right
25
20
25
40
70
Left
25
25
25
30
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear. The puretone threshold average was 39 dB in the right ear and 35 dB in the left ear.  The Veteran reported increased difficulty with speech understanding when in a classroom setting or when in the presence of background noise and reported consistent hearing aid usage. The examiner remarked that the Veteran's hearing was essentially adequate for daily communication when in a quiet setting, however, the Veteran may struggle with speech understanding when listening in a less than ideal setting (background noise, classroom settings, speaker at a distance, etc) and that during those times, the Veteran would benefit from bilateral amplification, a raised speaking voice, increased visual cues, and a slightly slower rate of speech. The examiner also remarked that the current degree of hearing loss should not affect gainful employment or his ability to maintain employment as long as bilateral amplification and communication strategies are implemented during adverse listening environments.  

The examiner did not certify that the use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, or for other reasons. Further, the Veteran did not exhibit any exceptional patterns of hearing impairment as detailed in 38 C.F.R. § 4.86. Thus, application of Table VI is appropriate. Application of Table VI shows hearing acuity of I in the right ear and hearing acuity of I in the left ear. Application of these values to Table VII yields a noncompensable evaluation.

In the VA audiology tests, the hearing acuity bilaterally did not rise to a compensable level under Table VII. VA treatment records throughout the period on appeal do not contain any audiometric testing; rather, they indicated the provision and maintenance of hearing aids. Accordingly, an initial compensable evaluation is not warranted.

The record contains lay statements and testimony regarding the Veteran's hearing loss. In a July 2008 Statement in Support of Claim, the Veteran stated that he had trouble sleeping at night because of popping in his ears. The Veteran has provided lay testimony in support of his claim during the December 2014 Board hearing.  Lay testimony described the Veteran's functional limitations related to hearing including his difficulty watching TV loudly, inability to hear while driving, difficulty to sleep due to buzzing and aching, constant itching, drainage, etc.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria. The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.

Accordingly, after a review of the evidence the Board finds that a preponderance of the evidence is against a finding that the service-connected bilateral hearing loss disability warrants a compensable rating during the period on appeal. As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is warranted as raised by the record particularly due to the Veteran's complaints of pain and popping in the ears in a February 2011 VA treatment record, the July 2008 Statement in Support of Claim, and complaints of constant itching and drainage at the December 2014 Board Hearing testimony.
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required. Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996). Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).
Regarding the Veteran's hearing loss, the Veteran's symptoms and functional impairment are contemplated by 38 C.F.R. § 4.85, Diagnostic Code 6100 and 38 C.F.R. § 4.86.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Although the criteria for hearing loss are strictly based on examination findings that are plugged into tables to determine the level of disability, built into this rating system is the recognition that the disability may impose functional impairment based on the Veteran's ability to understand speech.  Hence, the rating is based, in part, on speech recognition (i.e., the Veteran's complaints of difficulty hearing the TV, speech in the classroom, and communication difficulty and problems).  See 38 C.F.R. § 4.85(a) (2017) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids."). Although the speech discrimination testing does not duplicate all listening situations, it offers consideration as to the level of functional impairment due to Veteran's ability to understand speech by testing without the assistance of hearing aids. 
The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987). As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.
Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.
The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).
The Veteran was not shown to have an exceptional pattern of hearing impairment; his description of an inability to hear and discriminate speech has been properly measured according to pure tone averages and speech discrimination. In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology. Furthermore, if the Veteran's hearing loss impacts the ordinary conditions of daily life, this is contemplated in the schedule of ratings and is not a proper consideration for an extraschedular analysis. Given that the average impairment in earning capacity is the standard, within the current rating schedule, many Veteran receiving benefits may experience a greater or lesser impairment of earning capacity than average as a result of their disability. Thun, 22 Vet. App. at 116.
With respect to functional impairment due to ear pain, popping, itching and drainage, these symptoms are not contemplated in the rating schedule to be symptoms associated with hearing loss, but are specifically indicated by the rating schedule to be separately ratable disabilities.  These symptoms are recognized in the rating schedule as symptoms of otitis media (DC 6200 or DC 6201), cholesteatoma (DC 6200), mastoiditis (DC 6200), or Meniere's syndrome (DC 6205), and chronic otitis externa (DC 6210) which are separately compensable disabilities distinct from hearing impairment (DC 6100) (and not to be combined with hearing impairment in the case of Meniere's syndrome), and would be rated in accordance to the schedular criteria under the applicable Diagnostic Code, provided it is present in the Veteran and determined to be service connected.

Turning to the question of whether the above stated symptoms are related to the service-connected bilateral hearing loss so as to be considered in determining whether extraschedular referral might be warranted, as there is no competent evidence in the record to suggest that symptoms of ear pain, popping, itching and drainage are related to the service-connected bilateral hearing loss, the Board does not find such a relationship exists.  See 38 C.F.R. § 4.14 (2017) ("[T]he use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation. . . [is] to be avoided.").

In order for the Veteran to obtain a rating for the symptoms of ear pain, popping, itching, and drainage, either together with or separate from hearing loss, as otitis media (DC 6200 or DC 6201), cholesteatoma (DC 6200), mastoiditis (DC 6200), or to obtain a rating for Meniere's syndrome (DC 6205), or chronic otitis externa (DC 6210) in lieu of hearing loss, service connection must first be established for these symptoms or the disability that accounts for these symptoms.  For these reasons, the Board finds that the record does not establish that Veteran's bilateral hearing loss is so exceptional or unusual as to warrant referral for extraschedular consideration.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


